Citation Nr: 1315739	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-27 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for leukemia to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for a benign thyroid nodule to include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for cataracts to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a chronic disorder to account for hand tremors to include as a result of exposure to ionizing radiation. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied service connection for leukemia, a benign thyroid nodule, hand tremors, and cataracts.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Albuquerque, New Mexico which now has jurisdiction over the claims on appeal.

In June 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

A private attorney revoked his power of attorney and withdrew as the Veteran's representative in April 2012 after the certification of this appeal.  The record reflects that written notice was provided to both the Veteran and the Board.  

Although a notice letter was not sent to the Veteran affording him the opportunity to select another representative, the Veteran has not indicated that he desires another representative.  More importantly, the Veteran has demonstrated an intent to individually pursue his claim, evidenced by an April 2012 statement.  Thus, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran's claims are based on his reported exposure to anti-aircraft radar equipment, which is considered non-iodizing radiation.  

3.  Leukemia is among the diseases specific to radiation-exposed veterans listed under 38 C.F.R. § 3.309(d).

4.  Benign thyroid nodule, cataracts, and hand tremors are not among the diseases specific to radiation-exposed veterans listed under 38 C.F.R. § 3.309(d).

5.  Leukemia is among the "chronic diseases" listed under 38 C.F.R. § 3.309(a).

6.  Leukemia did not manifest during service or to a compensable degree within one year of separation from active service, nor have symptoms been continuous since separation from active service.  

7.  The Veteran was exposed to non-ionizing radar equipment while in service.

8.  The Veteran's current leukemia disorder is not related to service.

9.  Benign thyroid nodule, cataracts, and hand tremors are not among the "chronic diseases" listed under 38 C.F.R. § 3.309(a).

10.  The Veteran's current benign thyroid nodule is not related to service.

11.  The Veteran does not have a diagnosis of cataracts or a chronic disorder to account for hand tremors at any time during the course of the appeal.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for leukemia to include as a result of exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for a benign thyroid nodule to include as a result of exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3.  The criteria for service connection for cataracts to include as a result of exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

4.  The criteria for service connection for a chronic disorder to account for hand tremors to include as a result of exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  

First, under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Board finds that leukemia is among the "chronic diseases" listed under 38 C.F.R. § 3.309(a) and that claim will be discussed below on a presumptive basis as due to a chronic disease.  The Board also finds that benign thyroid nodule, cataracts, and hand tremors are not among the "chronic diseases" listed under 38 C.F.R. § 3.309(a), thus service connection for these remaining claims on appeal on a presumptive basis as due to a chronic disease is not available in this case.

Next, certain disabilities, specific to radiation-exposed veterans, that are claimed to be attributable to exposure to ionizing radiation during service may be service connected on a presumptive basis.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  The Board acknowledges that leukemia, but not benign thyroid nodule, cataracts, and hand tremors, is listed among the diseases specific to radiation-exposed veterans.  Nevertheless, in this case, the Veteran's claims are based on his reported exposure to anti-aircraft radar equipment, specifically Nike and 90 millimeter radar systems, which is considered non-iodizing radiation.  

The Board also acknowledges the Veteran's submission of multiple internet articles regarding ionizing radiation.  However, it is important for the Veteran to understand that the Veteran's Court itself has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation which is not subjective to review under the ionizing radiation statute and regulations.  Rucker, 10 Vet. App. at 69, citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.  

As a result, service connection for the claims on appeal on a presumptive basis as due to diseases specific to radiation-exposed veterans is not available in this case.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Leukemia and a Benign Thyroid Nodule

At the outset, the Board considers whether service connection for leukemia is warranted on a presumptive basis for a "chronic disease" because this claimed disorder is listed under 38 C.F.R. § 3.309(a). 

In July 2007, the Veteran reported on an Application for Compensation and/or Pension Benefits, via a VA Form 21-526, that his leukemia began in September 2001.

Review of VA outpatient treatment records corroborate the onset of leukemia in 2001.  In August 2001 the Veteran complained of minor fatigue and underwent a follow up of an abnormal peripheral blood smear, which was suggestive of chronic myeloid leukemia (CML).  In September 2001, he underwent a hematology/oncology consultation with complaints of easy fatigue and 15 pound weight loss since November, decreased appetite, and occasional indigestion.  There was no recent recurrent infections or bleeding and no history of exposure to radiation or toxins in the past or cancers.  In October 2001, the Veteran was diagnosed with Philadelphia positive CML and treatment consisted of prescribed medication, to include Gleevec.  Subsequent records until 2008 reveal the Veteran's ongoing treatment.  

At the June 2011 Board hearing, the Veteran reiterated that he developed symptoms for leukemia in 2001 and affirmed there were no indications of leukemia from the time of separation from service in 1956 until 2001.  

In light of the cited evidence above, the Board finds that the evidentiary record does not demonstrate that leukemia manifested during service or to a compensable degree within one year of separation from active service, nor have symptoms been continuous since separation from active service.  Moreover, neither the Veteran nor his representative contends that symptoms of leukemia have been continuous since discharge.  Therefore, service connection for leukemia, on a presumptive basis as a "chronic disease," is not available in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Additionally, with regard to a benign thyroid nodule, the Board discussed above that service connection is not warranted on a presumptive basis as due disease specific to radiation-exposed veterans or as due to a "chronic disease."  Thus, the Board considers whether service connection is warranted for leukemia and a benign thyroid nodule on a direct basis.  

First, the Board finds that the criteria for a current disability is met.  As noted above, the Veteran was diagnosed with leukemia in 2001.  With regard to a benign thyroid nodule, the Veteran also reported on the VA Form 21-526 that is began in May 2007.  Review of VA outpatient treatment records show that in December 2006, the Veteran underwent an ultrasound of various body party and a calcaneal bone density, which revealed a 1.5 x 1.9 centimeter lesion in his thyroid.  In May 2007, he underwent an endocrinology consultation for an incidental thyroid cystic lesion.  Thyroid studies did not reveal an endocrinologically active nodule, and likely etiology was benign cold nodule versus thyroid cancer awaiting results of fine needle aspiration (FNA) testing.  A subsequent May 2007 biopsy report of the right thyroid nodule with FNA revealed that follicular cells and macrophages are most consistent with origin from a benign thyroid nodule.  The Veteran was informed in June 2007 that the biopsy results were consistent with a benign, non-neoplastic thyroid nodule.  

Most recently, pursuant to an April 2008 VA outpatient treatment session, the Veteran reported having thyroid symptoms of fatigue, very mild cold intolerance, and dry skin which he has had for several years.  The Veteran denied thyroid enlargement, dysphagia, voice changes, weight changes, anxiety, changes in bowel movement habits, hair changes, palpitations, and sweating.  Following clinical evaluation, the Veteran was assessed with cystic appearing right thyroid nodule, benign on ultrasound FNA one year ago.  The Veteran has not noticed any changes in the thyroid nodule, there are no compressive symptoms, and his thyroid function tests (TFTs) to this point have been normal.  The Veteran's reported symptoms of fatigue, dry skin, and cold intolerance could be related to thyroid disease, but could also be related to other medical comorbidities or Gleevec, his prescribed medication for leukemia.

Next, with regard to whether an in-service incurrence or aggravation of a disease or injury occurred, the Board notes that the Veteran's service treatment records are unavailable for review as formally determined by the RO in May 2008.  In an April 2008 VA Form 21-418, the Veteran reported that he was not treated or hospitalized during his active duty service.  

Nonetheless, the Veteran asserts in-service exposure to anti-aircraft radar equipment.  Specifically, in a July 2007 personal statement, via a VA Form 21-4138, he reported that "while [he] was in the Army, [he] was a Radar Operator on an anti-aircraft base in Penn[sylvania]."  

At the June 2011 Board hearing, the Veteran further explained that he was exposed to radar for about 15 to 16 months ending upon separation from service in May 1956.  Such exposure was from usually working 12 hour shifts for about 6 or 7 days a week on Nike and 90 millimeter radar systems.  During his shifts for about 40 to 50 percent of the time, there was maintenance work performed on the system during which he could see the interior of the radar unit.  

Review of his DD Form 214 shows his military occupational specialty (MOS) was an Integrated Fire Control (IFC) Radar Operator.  Thus, the Board finds the Veteran's assertions of exposure to radar equipment while in service is competent and has been corroborated.

With regard to whether the Veteran's leukemia and benign thyroid nodule are related to the in-service radar exposure, the following statements and opinions have been obtained and associated with the record.

During the course of this appeal, the Veteran has repeatedly asserted his exposure to radar equipment while in service caused his leukemia.  This is the core of his appeal.  Specifically, in the July 2007 VA Form 21-4138, he noted that "[a]fter researching and reading articles on the internet, [he] also feel[s] that [he] had received radiation from the antiquated radar equipment that [he] used causing [his] leukemia and thyroid tumors."  He also testified at the June 2011 Board hearing that it was well known that microwave emissions were coming from the unit because some of the technicians came down with leukemia, and in the late 1960s or 1970s badges were put out to measure how much ionizing radiation was coming off the system.  Most recently, in March 2013 statements, the Veteran reiterated such assertions.

In a December 2008 private medical opinion, Dr. W. A. noted the Veteran's duties while in service as a radar operator and treating the Veteran for CML.  In addition, there has been a class action lawsuit against radar manufacturers due to exposure to dangerous doses of x-rays and failure to install a protective shielding around the tubes that emitted the potentially fatal radiation until the 1970s.  Thus, the private physician concluded that radiation emissions may have contributed to the development of the Veteran's CML and the Veteran may have been exposed to high doses of radiation that contributed to his diagnosis of leukemia.  

The Board notes that medical evidence that is speculative ("may have"), general or inconclusive in nature cannot support a claim, thus this private opinion lacks probative value.  See Obert, 5 Vet. App. at 33; Warren, 6 Vet. App. at 6 (A physician's statement framed in terms such as "may" or "could" is not probative.).  

In a May 2012 subsequent private medical opinion, Dr. W. A. further noted review of the Veteran's claims file, to include the December 2011 Veterans Health Administration (VHA) medical expert opinion, and medical literature, and affirmed his conclusions rendered in the December 2008 opinion.  He specifically opined that "[b]ased on [his] training, and the additional research, it is [his] medical opinion that it is more likely than not that the Veteran's leukemia, CML, is related to his exposure to ionizing radiation in the form of x-ray while serving as an IFC [Integrated Fire Control] Radar Operator from 1954 to 1956."  

As discussed above, the Board finds the Veteran's in-service exposure does not include ionizing radiation, but rather non-ionizing radiation.  See  Rucker, 10 Vet. App. at 69.  As a result, the Board finds that although the May 2012 private opinion is adequate because is supported with sufficient rationale, it lacks probative value for this claim on appeal due to the absence of an opinion regarding a link between leukemia and non-ionizing radiation exposure during active service.  

The Board finds the most probative evidence of record with regard to the claim for leukemia is a December 2011 VHA opinion by Dr. M. K.  He noted his expertise is in oncology and limited the opinion to the Veteran's claim regarding CML.  Review of the Veteran's entire claims file, to include the medical records therein, was noted, as well as the unavailability of the Veteran's service treatments and personnel records.  Dr. M. K. concluded that it is not at least as likely as not that the Veteran's CML was related to his military service, supported by the following rationale:  
	 
	(1) The December 2007 opinion by R. W. A. provides no scientific basis for 	a possible causative relationship between CML and military service is 	provided; (2) the 1962 manuscript by J. J. Turner of the United States Army 	Ordinance Missile Command entitled "The Effects of Radar on the Human 	Body" does not contribute to a determination in this matter given its date and 	the statement in the abstract; (3) the copy of a website page from the 	American Cancer Society dated November 2007 does not include a basis for 	this statement but would tend to support the lack of a causative association 	between the Veteran's military service (during which there is no 	documentation of ionizing radiation) and CML; and (4) the existing medical 	literature does not support an association of CML or other leukemias with 	exposure to microwaves, citing to a 2002 article in the American Journal of 	Epidemiology and 2003 article.      

In a subsequent March 2012 statement, the Veteran alleged the December 2011 VHA opinion is inaccurate and irrelevant because it does not address a link between ionizing radiation and his leukemia.  

The Board acknowledges the Veteran's response; however, Dr. M. K. adequately provided an opinion with sufficient rationale for this claim base on in-service exposure to non-ionizing radiation.  Thus, further development or clarification is not warranted. 

The issue of whether the Veteran was exposed to ionizing radiation in service has been fully addressed.  While the Board has reviewed, in detailed, the evidence that supports this claims submitted by the Veteran, and the Board understands the Veteran concerns as well as the evidence he has submitted, the evidence against this contention is clear and unambiguous, providing highly probative evidence against the claims that clearly outweighs the evidence he has submitted:  The Veteran's claims are based on his reported exposure to anti-aircraft radar equipment, which is considered non-iodizing radiation.  The Veteran may wish to review the Court's decision in the case of Rucker v. Brown, 10 Vet. App. 67 (1997) for further information of this issue. 

With regard to the Veteran's benign thyroid nodule, in an August 2012 VHA opinion, Dr. D. K. noted review of the claims file, supporting articles, several sources in literature, and the radiation safety officer affiliated with the Oklahoma City (OKC) VA Medical Center (VAMC).  He noted that he is not aware of specific literature or evidence that non-ionizing emanations are causative of non-toxic nodular goiter and could not find evidence for published literature of animal-based studies examining whether non-ionizing radiation resulted in animal thyroid nodularity or cancer.  Nor is he aware of published data demonstrating an impact of non-ionizing radiation upon the incidence of human thyroid nodules.  As a result, he concluded that he is not able to support claims that non-ionizing radiation was more than 50 percent likely to be causative of this entity.  The documented onset of a thyroid nodule at the age of 76 is not supportive of a radiation induced lesion.  Dr. D. K. explained that "[t]hyroid nodules are commonly associated with increasing age; especially from age 60 upwards, and therefore are frequently observed in our VA population irrespective of their source." 

In light of the findings discussed above and review of the pertinent medal and lay evidence of record, the Board finds the Veteran's current leukemia disorder and benign thyroid nodule are not related to service.

Analysis of Service Connection for Cataracts and a Chronic Disorder to account for Hand Tremors 

In light of the Board's finding above that service connection is not warranted on a presumptive basis as due disease specific to radiation-exposed veterans or as due to a "chronic disease" for these claims, the Board considers whether service connection is warranted for cataracts and a chronic disorder to account for hand tremors on a direct basis.  

In July 2007, the Veteran reported on the VA Form 21-526 that his cataracts began in May 2006 and his hand tremors began in 1960.  He also reported on a VA Form 21-4138 that the radiation he received from the antiquated radar equipment caused his cataracts and his nervous system has also been affected as he has had hand tremors for many years.   

Review of VA outpatient optometry consultation reports show that in November 2006, the Veteran reported no changes in vision, use of glasses for distance or near, or history of diabetes mellitus, hypertension, flashes of light, floaters, or diplopia.  Following the clinical evaluation, the Veteran was assessed with presurgical cataract in each eye with no affect on visual acuity and right perimacular small focal retinal pigment epithelium atrophy.  He was released for primary care and to return to clinic in one to two years or as occasion required.  In April 2008, the Veteran complained of each eye red and dry.  Results from the clinical evaluation affirmed previous findings of (1) presurgical cataracts in each eye with no affect on vision, (2) dry eye, (3) stable longstanding right eye perimacular pigment atrophy/hypertrophy, and (4) presbyopia.  The Veteran was recommended, in pertinent part, for artificial tears as occasion requires in each eye and no treatment or prescriptions were rendered.     

An additional April 2008 VA outpatient treatment record revealed that with regard to thyroid symptoms, the Veteran noted occasional hand tremor that he has had on and off over his life.  The Veteran also noted a long family history of this tremor.  Following the clinical evaluation, the physician reported the Veteran's symptom of tremor could be related to thyroid disease, but could also be related to other medical comorbidities or Gleevec, his prescribed medication for leukemia.  The Board notes following the clinical evaluation, the Veteran was not diagnosed with a hand tremor disability, providing highly probative evidence against the claim that he has this disability at this time.

After a review of the evidentiary record, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has a current diagnosis of cataracts or a chronic disorder to account for hand tremors.  

The November 2007 VCAA letter informed the Veteran that he must have evidence of a current disability for these claimed disorders.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  The Board particularly notes that an assessment of presurgical cataracts with no affect on visual acuity, as noted in November 2006 and April 2008 VA outpatient treatment records, does not support a finding of a diagnosed disability of cataracts.  In addition, the Veteran's April 2008 documented symptoms of hand tremors, but VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted for symptoms of a disability.  See Brammer, 3 Vet. App. at 225.

The Board acknowledges that the August 2012 VHA opinion also proposes the recommendation of an independent neurological opinion on the issue of hand tremor and its etiology.  However, the Board finds there is no indication that further development is necessary for this claimed disorder as the issue in dispute is whether the Veteran has a current disability to account for symptoms of hand tremors and the evidentiary record does not indicate that such a disability currently exists.  

Further, even if the Board obtained another opinion based on the assumption that the Veteran did, in fact, have a "disability" for VA purposes, in light of the fact that the Veteran's central factual contention has been rebutted (that he was exposed to ionizing radiation during service), the Board finds no basis for more development of this case beyond what has been undertaken over many years.  Further investigation of this issue is simply not warranted.  

With regard to all the claims on appeal, the Board acknowledges the Veteran's submission of multiple lay statements.  Specifically, in a December 2007 statement, the Veteran's wife noted she has been married to the Veteran for 21 years, which dates back to 1986 and approximately 30 years after separation from service.  She asserted her belief that the Veteran's leukemia, thyroid tumors, and other medical problems were caused from his occupation as a radar operator while he was in the military because neither of his parents had these disorders and both were healthy and lived to be 97.  She also reported her observations of the Veteran's symptoms and quality of life before and after the diagnosis of leukemia in 2001.  In a December 2007 statement, the Veteran's stepson reported knowing the Veteran since 1986 and his observations of the Veteran's decline in health since 2001.  He also noted that, while working for the Veteran from 1986 to 1994, he observed the Veteran never having had any physical problem and admired his stamina.  In a December 2007 statement, the Veteran's daughter-in-law reported knowing the Veteran since marrying his stepson 11 years prior, as well as her observations of the Veteran during his medical treatment.

Most recently, in a November 2010 statement, J. C. reported serving as a radar repair and maintenance technician from 1954 to 1975 in the military, as well as for a radar manufacturer after service from 1976 to 1988.  He noted there were no warnings or precautions on the radar devices regarding the ionizing radiation and his duties entailed installing lead shielding around glass tubes to remedy the problem of emitting ionizing radiation.  He has developed kidney cancer and knows others who served as radar technicians/operators who have also developed cancer. 

With regard to all the claims on appeal, the Board acknowledges the Veteran is competent to describe symptoms regarding his claimed disorders as they come to him through his senses.  His concerns have not been ignored.  The Veteran's family members are also competent to report their observations of the Veteran's physical disability picture.  However, they are not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including a nexus between his in-service service and leukemia or benign thyroid nodule nor the diagnosis of cataracts and a chronic disorder to account for hand tremors.  See Layno, 6 Vet. App. at 470; Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for leukemia, a benign thyroid nodule, cataracts, and hand tremors, and these claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the November 2007 letter included the type of evidence necessary to establish a disability rating and effective date.

In June 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  In light of any deficiencies in notification of how to develop the claims on appeal, the Veteran has not been prejudiced as he has demonstrated actual awareness of the criteria needed to establish service connection in this case evidenced by their submissions of statements and evidence since the Board hearing.  Moreover, the Veteran was provided such information during the course of this appeal in the November 2007 VCAA notice, June 2010 statement of the case, and March 2011 supplemental statement of the case.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the VLJ who conducts a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked).  As a result, the Board finds that additional notification is not warranted.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's VA outpatient treatment records, lay statements from family members and a buddy, statements from the Veteran, internet articles, and VHA medical opinions dated December 2011 and August 2012.  The physicians reviewed the Veteran's claims file and medical history and provided conclusions with supportive rationale.  The Board notes that the VHA medical opinions are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Veteran was not afforded a VA examination or medical opinion for his claimed cataracts disorder, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran has a diagnosed cataracts disability is his own conclusory lay statements, which are unsupported by the documented medical evidence of record.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the service connection claim for cataracts that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this identified claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A December 2007 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's service record is fire related and not recovered.  In an April 2008 notice letter, the RO informed the Veteran that there was a fire at the National Archives and Records Administration in July 12, 1973 and if his military records were stored there on that date, the may have been destroyed in the fire.  The RO requested the Veteran complete and submit the enclosed NA Form 13055 in order for VA to request a thorough search of his military records.  The Veteran responded in April 2008, via a VA Form 21-4138, stating that he was not treated or hospitalized during his active duty service.  In a May 2008 interoffice memorandum, the RO determined that the Veteran's service treatment records are unavailable for review.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has failed to provide such information.  Thus, the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).  In any event, the Veteran has never contented that there were service records pertinent to his claim that were lost in the fire (the disabilities at issue began years after service).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for leukemia to include as a result of exposure to ionizing radiation is denied.

Service connection for a benign thyroid nodule to include as a result of exposure to ionizing radiation is denied.

Service connection for cataracts to include as a result of exposure to ionizing radiation is denied.

Service connection for a chronic disorder to account for hand tremors to include as a result of exposure to ionizing radiation is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


